— Appeal by the defendant from four judgments of the Supreme Court, Queens County (Lakritz, J.), all rendered Jánuary 10, 1989, convicting him of robbery in the second degree (three counts; one count as to Indictment Nos. 3769/87, 3770/87, and 3847/87, respectively), and robbery in the first degree (two counts) and assault in the first degree (two counts) under Indictment No. 4928/87, upon jury verdicts, and imposing sentences, and a judgment of the same court (Chetta, J.), rendered January 5, 1990, convicting him of robbery in the first degree under Indictment No. 4611/ 87, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
*601The court’s Sandoval ruling that the defendant could be impeached by his previous robbery convictions was not an improvident exercise of its discretion (see, People v Mackey, 49 NY2d 274, 281; People v Ellis, 162 AD2d 611; People v Woods, 158 AD2d 566; People v Branch, 155 AD2d 475).
The defendant challenged the admissibility of a videotaped statement on voluntariness grounds alone, and his decision to proceed to trial without objecting to its narrative of uncharged crimes amounts to a failure to preserve the issue of the admissibility of evidence of uncharged crimes for appellate review. Mangano, P. J., Harwood, Miller and Santucci, JJ., concur.